Order entered August 16, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-01451-CR

                          CRAIG ALLEN JORDAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 2
                               Kaufman County, Texas
                        Trial Court Cause No. 17-30308-CC2-F

                                         ORDER
      Before the Court is the State’s August 14, 2018 second motion to extend time to file its

brief. We GRANT the motion and ORDER the brief due by August 24, 2018.




                                                   /s/   CRAIG STODDART
                                                         JUSTICE